IN THE
                         TENTH COURT OF APPEALS

                                No. 10-14-00121-CR

JEFFREY DEAN GERRON,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee


                           From the 40th District Court
                               Ellis County, Texas
                            Trial Court No. 36,660CR


                                      ORDER


      In a motion filed on September 2, 2014, appellant asked this Court to order the

originals of Defendant’s Exhibits 4, 6, 8, and 9, which were admitted into evidence

during a pretrial hearing for the sole purpose of the hearing, to be delivered to this

Court. See TEX. R. APP. P. 34.6(g)(2) (giving the appellate court the authority to direct

the delivery of original exhibits to the appellate court).    These exhibits were also

excluded during the guilt/innocence phase of the trial.      Appellant contends these

exhibits are necessary for issues to be presented in his appeal. Appellant’s motion is
granted. The trial court clerk or the court reporter, whoever currently possesses the

original exhibits, is ordered to send to this Court, by courier receipted delivery or by

hand delivery, the original of Defendant’s Exhibits 4, 6, 8, and 9. Once the opinion of

the Court issues in this appeal, the exhibits will be returned, by courier receipted

delivery or hand delivery, to the clerk or reporter, whoever was in possession of the

exhibits.

        Appellant also requested reasonable access to Defendant’s Exhibits 4, 6, 8, and 9

for use in the preparation of appellant’s brief. That request is also granted. The specific

details of appellant’s access are to be determined by a subsequent motion by appellant

when the extent and timing of the access needed can be more readily determined.




                                            PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted
Order issued and filed September 18, 2014




Jeffrey Dean Gerron v. The State of Texas                                            Page 2